Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20090243977) in view of Ka (US 20190130835).

Regarding claim 1:
Chung (US 20090243977) discloses a display apparatus (Fig. 1, 5) comprising: 
a substrate (100, Fig. 1); 
a first pixel circuit (111) on the substrate and including a first driving thin-film transistor (T12) and a first storage capacitor (Cst) electrically connected to the first driving thin-film transistor (see Fig. 5, [0099-0106]);
a second pixel circuit (112) adjacent to the first pixel circuit and including a second driving thin-film transistor (T22) and a second storage capacitor (Cst) electrically connected to the second driving thin-film transistor (see Fig. 5, [0099-0106]);
a first initialization voltage line (Vint) electrically connected to the first pixel circuit and the second pixel circuit and extending in a first direction  (see Fig. 2, [0099-0106]);
a driving voltage line (ELVDD) extending in the second direction between the first pixel circuit and the second pixel circuit (see Fig. 2), wherein a channel area (gate) of the first driving thin-film transistor (T12) or a channel area of the second driving thin-film transistor is between the initialization voltage line (VIn) and the driving voltage line (ELVDD) (see Fig. 5, [0099-0106]);
Chung does not specifically disclose second initialization voltage line     electrically connected to the first initialization voltage line and extending in a second direction  (X direction) crossing the first direction.
 Ka (US 20190130835) disclose second initialization voltage line  (Vin2)   electrically connected to the first initialization voltage line (Vint1) and extending in a second direction  (X direction) crossing the first direction (see Fig. 9, [0143-0146]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung with the teaching of Ka, thereby providing a high-efficient data transmission in the display device.


Regarding claim 11:
Chung (US 20090243977) discloses a display apparatus comprising: 
a substrate (display substrate 100, Fig. 1); 
a first pixel circuit (111, Fig. 2) on the substrate and including a first driving thin-film transistor (T12) and a first storage capacitor (Cst) electrically connected to the first driving thin-film transistor (see Fig. 2, [0099-0106]);
 a second pixel circuit (211) adjacent to the first pixel circuit and including a second driving thin-film transistor (T22) and a second storage capacitor (Cst) electrically connected to the second driving thin-film transistor (see Fig. 2, [0099-0106]);
a first initialization voltage line (Vinit, Fig. 2) electrically connected to the first pixel circuit and the second pixel circuit and extending in a first direction ([0104-0106]); 
and a driving voltage line (ELVD) extending in the second direction between the first pixel circuit (111) and the second pixel circuit (112), wherein the initialization voltage line (Vinit) overlaps the driving voltage line.
Note that Chung does not specifically disclose a second initialization voltage line (i.e. Vinit line connected to the second pixel P2) electrically connected to the first initialization voltage line and extending in a second direction crossing the first direction.
 
 Ka (US 20190130835) disclose second initialization voltage line (Vin2)   electrically connected to the first initialization voltage line (Vint1) and extending in a second direction (X direction) crossing the first direction (see Fig. 9, [0143-0146]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung with the teaching of Ka, thereby providing a high-efficient data transmission in the display device.

Regarding claim 2:
Chung discloses wherein the first pixel circuit (111) includes a first operation control thin-film transistor (T11) electrically connected to the driving voltage line (ELVDD), the second pixel circuit (112) includes a second operation control thin-film transistor (T22) electrically connected to the driving voltage line (ELVDD), and the first operation control thin-film transistor and the second operation control thin-film transistor are asymmetric (i.e. pixel circuit arrane in column direction and the pixel circuits are not facing each other) with respect to a virtual axis (X)  crossing between the first pixel circuit and the second pixel circuit (see Fig. 2, [0099-0106]);
Regarding claim 3:
 Chung discloses wherein a semiconductor layer of the first operation control thin-film transistor (T12) is electrically connected to the driving voltage line through a first connection electrode (i.e. source electrode) (see fig. 2).
Regarding claim 4:
Chung in view of Ka disclose wherein the first connection electrode include: a 1-1st connection electrode corresponding to a portion of any one of electrodes of the first storage capacitor (cst) and contacting the driving voltage line (ELVDD); and a 1-2nd connection electrode contacting the 1-1.st connection electrode and the semiconductor layer of the first operation control thin-film transistor (M1) (see Ka, Fig. 9, [0143-0146]).Same motivation as applied to claim 4.

Regarding claim 5:
Chung discloses wherein the first pixel circuit (111) includes a first compensation thin-film transistor (T13) electrically connected to the first driving thin-film transistor (T12), and a portion of a semiconductor layer (i.e. source ) of the first compensation thin-film transistor (T13) overlaps a shield electrode (i.e. electrode at node N1) electrically connected to the driving voltage line (ELVDD) (see fig. 5, [0101-0104]).
Regarding claim 6:
Chung discloses wherein the second pixel circuit includes a second compensation thin-film transistor (T23) electrically connected to the second driving thin-film transistor (T22) , and a portion of a semiconductor layer (i.e. source of T23) of the second compensation thin-film transistor (T23) overlaps a shield electrode (i.e. electrode at the node N1) electrically connected to the second initialization voltage line (ELVDD, see Fig. 5, [0101-0104]).
Regarding claim 7:
Chung in view of Ka discloses wherein the second initialization voltage line (Vin2) is on the same layer as the driving voltage line (ELVDD) (see Fig. 11, [0132-0133]). Same motivation as applied to claim 1.
Regarding claims 8 and 14:
Chung discloses wherein the second initialization voltage line (initial voltage line   for T14 and T24) is on a layer above the first initialization voltage line (note that the limitations will be obvious in the system of Chung since Chung discloses a column direction adjacent pixels in Fig. 5, the initial voltage line through T14 and T 24, therefore it will be obvious in the system of Chung for initial voltage line on a layer above the other initial voltage line) (see Fig. 5, [0101-0102]).
Regarding claim 9:
Chung discloses wherein the second initialization voltage line is electrically connected to the first initialization voltage line through a second connection electrode being integral with the second initialization voltage line (see Fig. 5, [0101-0102]).

Regarding claim 10:
Chung in view of Ka (US 20190130835) discloses wherein the first pixel circuit (PXij) includes a first initialization thin-film transistor (M1) electrically connected to the first initialization voltage line (Vint1), and the second connection electrode includes: a 2-1st connection electrode overlapping a portion of the first initialization voltage line (Vint) and electrically connecting the first initialization voltage line with the second initialization voltage line (Vint2); and a 2-2nd connection electrode extending from the 2-1st connection electrode and electrically connecting the first initialization voltage line with a semiconductor layer (gate electrode) of the first initialization thin-film transistor (M4) (see Ka, Fig. 11, [0131-0136]). Same motivation as applied to claim 1
 
Regarding claim 12:
Chung in view of Ka discloses wherein the first pixel circuit (PXij) and the second pixel circuit (Pxij+1) are symmetric (Pixels are facing each other) with respect to a virtual axis crossing between the first pixel circuit and the second pixel circuit (see Ka, Fig. 11, [0031-0035]). Same motivation as applied to claim 11.
Regarding claim 13:
Chung as modified by Ka discloses wherein the first pixel circuit (Pxij) includes a first compensation thin-film transistor (M3) electrically connected to the first driving thin-film transistor (M1), and the second pixel circuit (Pxij+1)  includes a second compensation thin-film transistor (M3’) electrically connected to the second driving thin-film transistor (M1’), and 
 a portion of a semiconductor layer (i.e. source or drain of the transistor M3) of the first compensation thin-film transistor and a portion of a semiconductor layer of the second compensation thin-film transistor (source ) overlap a shield electrode (electrode at node connected to M3 ) electrically connected to the driving voltage line (ELVDD) ((see Ka, Fig. 11, [0031-0035]) . Same motivation as applied to claim 11.
Regarding claim 15:
Chung as modified by Ka discloses wherein the first initialization voltage line (i.e. Vinit to M4) and the second initialization voltage (Vinit to M’4) line are electrically connected to each other through a third connection electrode (electroe at Ei node, see Fig. 11 )) on a layer between the first initialization voltage line (initial voltage line for T1) and the second initialization voltage line (see Ka [0131-0136]) (see Fig. 11, note that both pixel share Initial voltage, see abstract). Same motivation as applied to claim 11.
2.	Claim(s) 16-19 s/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Pub. No: 20150015468A1) and in view of Park (US 20170323598).

Regarding claim 16: 
Ko (US Pub. No: 20150015468A1) discloses a display apparatus comprising: 
a substrate (110, Fig. 7) including a hole (72) ([0120, 0124]); 
a first pixel circuit (11) and a second pixel circuit (12) adjacent to each other around the hole [0132], see Fig. 7; 
a first initialization voltage line (initial voltage line  from T4 for pixel 11 corresponding to vint) electrically connected to the first pixel circuit and the second pixel circuit and extending in a first direction (y direction); a second initialization voltage line (i.e. Vin common to pixel 11 and pixel 12,  initial voltage line from T4 for pixel 12, see  Fig. 9) electrically connected to the first initialization voltage line and extending in a second direction crossing the first direction (see Fig. 9) ([0079]); and a driving voltage (ELVDD) line extending in the second direction between the first pixel circuit and the second pixel circuit (see Fig. 9), 
Note that Ko does not specifically disclose wherein at least one of the first initialization voltage line, the second initialization voltage line, or the driving voltage line is disconnected around the hole.
Park (US 20170323598) discloses at least one of the first initialization voltage line (initial voltage line of the TFTs4 ), the second initialization voltage line, or the driving voltage line is disconnected (divided) around the hole (VH2) (in [0050] discloses compensation TFTs T3 of the adjacent sub-pixels are asymmetrically arranged, the first initialization TFTs T4 of the adjacent sub-pixels that share a second via hole VH2 may also be asymmetrically arranged therefore initial voltage line will be disconnected around the Hole VH2.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko with the teaching of Park, thereby providing uniform data transmission in the display device.  

Regarding claim 17:
Ko discloses wherein the first pixel circuit (11) includes a first operation control thin-film transistor (T1) electrically connected to the driving voltage line (ELVDD) , the second pixel circuit  (12) includes a second operation control thin-film transistor (T2) electrically connected to the driving voltage line, and 
the first operation control thin-film transistor and the second operation control thin-film transistor are asymmetric (note that the pixel circuit is not facing each other therefore the operation control transistor for first and second pixels are asymmetric) with respect to the driving voltage line (see Fig. 9, [0143-0146]).
Regarding claim 18:
Ko discloses wherein a semiconductor layer   of the first operation control thin-film transistor (gate of T1) is electrically connected to the driving voltage line (ELVDD) through a first connection electrode (source of T1), and the first connection electrode includes: a 1-1st connection electrode (drain electrode) corresponding to a portion of any one of electrodes of a first storage capacitor (Cst) in the first pixel circuit (11) and contacting the driving voltage line (see Fig. 9, [0143-0146]).); and a 1-2nd connection electrode contacting the 1-1st connection electrode and the semiconductor layer of the first operation control thin-film transistor (see Fig. 9, [0143-0146]).

Regarding claim 19:
Ko in view of Park  discloses wherein the first pixel circuit and the second pixel circuit (adjacent pixel circuit) are symmetric with respect to the driving voltage line (see Park [0081]). Same motivation as applied to claim 16.
2.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Pub. No: 20150015468A1) and in view of Park (US 20170323598) and further in view of Ka (US 20190130835).

Regarding claim 20:
 Ko discloses wherein the driving voltage line (ELVDD) is on a layer above the first initialization voltage line (Vin) and the second initialization voltage line (i.e. Vin) is on a layer above the driving voltage line (ELVDD), (see Fig. 7-8)
Note that Ko in view of Park discloses first initialization voltage line and the second initialization voltage line (Vin) are electrically connected to each other, but Ko does not specifically disclose a third connection electrode located on a layer between the first initialization voltage line and the second initialization voltage line. 
Ka (US 20190130835) discloses a first initialization voltage line (T4) and a second initialization voltage line(T4’) are electrically connected to each other through a third connection electrode (gate electrode of M6 to Ei ) located on a layer between the first initialization voltage line (Vint1) and the second initialization voltage line ( Vint2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko with the teaching of Park and Ka, thereby providing a high resolution display device.  
124
Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692